On argument, order denying motion for an order directing cancellation of conditional bill of sale, in so far as appealed from, reversed, without costs, and motion granted, without costs, upon condition that within two days plaintiff deposit in court the amount of the conditional bill of sale with interest from the date thereof to six months from to-day, plus the amount of costs *737to which defendant would be entitled if it succeed in the action; otherwise, motion denied, with ten dollars costs. Order, in so far as it grants a preference, affirmed, without costs. Motion for stay denied. Lazansky, P. J., Kapper, Hagarty, Seeger and Seudder, JJ., concur.